Citation Nr: 1521554	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Ben W. Hooper, III., Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin.  During the course of the appeal, the claims file was transferred to the Regional Office (RO) in Nashville, Tennessee.

The Virtual Benefits Management System (VBMS) electronic claims file contains records not pertinent to the claim on appeal.  The Virtual VA electronic claims file contains the March 2012 notice of disagreement (NOD), October 2011 rating decision, two October 2011 VA Forms 21-0820 (Report of General Information) regarding the beneficiary of the Veteran's life insurance policy, February 2011 VA Form 21-530 (Application for Burial Benefits) completed by the Veteran and appellant's daughter, and duplicate copies of evidence already associated with the physical claims file.


FINDINGS OF FACT

1. The Veteran and appellant married in October 1963.

2. The appellant and Veteran divorced in January 1988.

3. The Veteran died in January 2011 and the death certificate listed his marital status as divorced. 
CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA death benefits, have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Notice is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2014).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim.').  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a denial of recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits and any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the law is dispositive in this case, the appellant is thus not entitled to VCAA-related assistance and notification.  Absent any evidence from the appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

Pertinent Laws and Regulations

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In March 2004, the Veteran submitted a VA Form 21-526 (Application for Compensation and/or Pension Benefits).  On the application, he marked "divorced" as his marital status and provided no further information regarding that status.

Upon the Veteran's death in January 2011, his death certificate listed his marital status as divorced and no surviving spouse was listed. 

In March 2011, the appellant identified herself as the Veteran's surviving spouse in her Application for DIC benefits, via a VA Form 21-534.  In a June 2011 VA Form 21-4138 (Statement in Support of Claim), she explained that she and the Veteran were married in October 1963 and divorced in January 1988.  Thereafter, she remarried in 1989 which ended upon his death in 1994, she remarried in 1999 and divorced in 2001, then reunited with the Veteran in 2003.  In a June 2011 VA Form 21-686c (Declaration of Status of Dependents), the appellant clarified that she and the Veteran divorced in January 1988, the Veteran remarried in October 1999 to K.R. and divorced in November 2001, as well as the appellant's subsequent marriages that ended in October 1994 upon death and 2001 upon divorce.  In a March 2012 notice of disagreement, the appellant acknowledged that she and the Veteran did not remarry although they were together from 2003 until the time of the Veteran's death in January 2011.  The Veteran did not "want to remarry because he felt his health would not allow him to function as a complete husband."  In a September 2013 notarized affidavit, the appellant reported that she and the Veteran visited each other in 1996, she returned to Tennessee for the entire year of 2005 due to the Veteran's declining health, she purchased the Veteran's house to prevent foreclosure, and in 2010 she moved in and cared for the Veteran.  Most recently, in a September 2013 VA Form 9 (Substantive Appeal), she reiterated that she  indirectly paid for the Veteran's last illness through mortgage payments and provided valuable services.

The Board further notes the evidence of record also includes the October 1963 marriage certificate between the Veteran and the appellant.  In June 2011 VA Form 21-4138 and VA Form 21-4171 (Supporting Statement Regarding Marriage), the daughter of the Veteran and appellant affirmed her parents lived together from 2003 until January 2011.  In a June 2011 VA Form 21-4171, the appellant's sister affirmed the Veteran and appellant were married from October 1963 to January 1988 and lived together again from 2003 to January 2011.  In addition, multiple September 2013 notarized affidavits provided the following: J.F. asserted the appellant moved in with the Veteran in 2010 "for the sole purpose of being a personal caregiver to the Veteran who was deemed terminally ill;" B.F. asserted the appellant left her employment in Arizona and returned to Tennessee to care for the Veteran in August 2010; E.F. asserted the appellant relocated to Tennessee to care for the Veteran in the summer of 2010; and R.M. asserted she assisted as the loan officer for the appellant during her purchase of the Veteran's home to prevent foreclosure in April 2004.

The Board acknowledges the arguments advanced by the appellant; however, the evidence of record, to include her statements and those of her daughter, sister, and witnesses, shows that the Veteran and appellant were divorced in January 1988, and at the time of his death in January 2011, the appellant was not listed as his surviving spouse.  As cited above, the criteria for recognition as a surviving spouse for VA purposes includes one who was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2014).  Since the evidence of record shows that the appellant was not married to the Veteran at the time of his death, she is not considered as the Veteran's surviving spouse as a matter of law and the claim on appeal must be denied. 

Furthermore, the appellant has not contended nor is there supporting evidence of a common-law marriage between her and the Veteran.  See 38 C.F.R. § 3.205(a) (2014).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  See Gilbert, 1 Vet. App. at 55.



ORDER

Recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


